 Fill in this Case    18-25233
              information to identify theDoc
                                          case:27            Filed 10/17/18 Entered 10/17/18 15:51:21                             Desc Main
                                                               Document     Page 1 of 3
 Debtor 1                  Lenora Jean Byrd
                           aka Jean H Byrd

 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:        Western    District of          Tennessee
                                                                                  (State)
 Case number                                   18-25233




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                          12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:                 Specialized Loan Servicing LLC                       Court claim no. (if known):                  3-1
Last four digits of any number you use to
identify the debtor's account:                                           0843

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

                No
                Yes. Date of the last notice:                       .

 Part 1:               Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
 amount, indicate that approval in parentheses after the date the amount was incurred.

             Description                                                                    Dates incurred                                    Amount
 1.          Late charges                                                                                                            (1)
 2.          Non-sufficient funds (NSF) fees)                                                                                        (2)
 3.          Attorney fees                                               Objection to Confirmation                   07/05/2018      (3)            $500.00
 4.          Filing fees and court costs                                                                                             (4)
 5.          Bankruptcy/Proof of claim fees                              Plan Review Fee                             06/28/2018      (5)            $300.00
                                                                         Proof of Claim Loan Payment History         07/24/2018      (5)            $300.00
                                                                         Proof of Claim                              07/31/2018      (5)            $350.00
 6.          Appraisal/Broker's price opinion fees                                                                                   (6)
 7.          Property inspection fees                                                                                                (7)
 8.          Tax advances (non-escrow)                                                                                               (8)
 9.          Insurance advances (non-escrow)                                                                                         (9)
 10.         Property preservation. Specify:                                                                                        (10)
 11.         Other. Specify:                                                                                                        (11)
 12.         Other. Specify:                                                                                                        (12)
 13.         Other. Specify:                                                                                                        (13)
 14.         Other. Specify:                                                                                                        (14)
 15.         Total post-petition fees, expenses, and charges. Add all of the amounts listed above.                                  (15)        $1,450.00

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. §1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                           Notice of Postpetition Mortgage Fees, Expenses, and Charges                                  Page 1
NFC_122016_001
5122-N-4310
            Case 18-25233                  Doc 27         Filed 10/17/18 Entered 10/17/18 15:51:21                 Desc Main
                                                            Document     Page 2 of 3
Debtor 1                                    Lenora Jean Byrd                        Case Number (if known)        18-25233
                      First Name            Middle Name          Last Name




Part 2:     Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

I am the creditor.

I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



/s/ Natalie E. Lea
Signature                                                                        Date    10/17/2018


Print          Natalie E. Lea                                                    Title   Authorized Agent for Specialized Loan
                First Name          Middle Name           Last Name                      Servicing, LLC


Company        Bonial & Associates, P.C.


Address        14841 Dallas Parkway, Suite 425
               Number              Street

               Dallas, Texas 75254
               City                State                  ZIP Code



Contact phone          (972) 643-6600                        Email    POCInquiries@BonialPC.com




Official Form 410S2                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                          Page 2
NFC_122016_001
5122-N-4310
  Case 18-25233           Doc 27       Filed 10/17/18 Entered 10/17/18 15:51:21                     Desc Main
                                         Document     Page 3 of 3


CERTIFICATE OF SERVICE OF NOTICE OF POST PETITION MORTGAGE, FEES, EXPENSES AND
                                   CHARGES
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before October 17, 2018 via electronic notice unless otherwise stated:


Debtor           Via U.S. Mail
Lenora Jean Byrd
1560 Wirt Rd.
Oakland, TN 38060
aka Jean H Byrd

Debtors' Attorney
Herbert D. Hurst
Hurst Law Firm, P.A.
P.O. Box 41497
Memphis, TN 38174-1497

Chapter 13 Trustee
Sylvia F. Brown
200 Jefferson Ave. Suite #1113
Memphis, TN 38103


                                                      Respectfully Submitted,
                                                      /s/ Natalie E. Lea




NFC_COSDflt_01                                            1                                            5122-N-4310
